STEELE, Chief Justice
dissenting:
On February 8, 2008, William Mohr jumped out of a moving Jeep, which then ran over him. Mohr attempted to recover no fault personal injury protection benefits under his mother’s insurance policy, but Progressive denied his claim. The trial judge held that Progressive’s policy violated 21 Del. C. § 2118 by failing to cover insured pedestrians struck by Delaware insured vehicles and ordered Progressive to pay $85,000 in benefits. The Majority *503finds no error and affirms. I respectfully dissent because:
(1) the General Assembly in subpara-graph (d) of 21 Del. C. § 2118(a)(2) intentionally mandated no fault personal injury protection coverage for insured pedestrians struck by non-Delaware insured vehicles only — explicitly eschewing extending the mandate to Delaware insured vehicles;
(2) this Court’s desired policy judgments cannot override the General Assembly’s intentional, rational, and unambiguous decision to distinguish between Delaware and non-Delaware insured vehicles when mandating limits on the scope of no fault coverage;
(3) broad public policy statements in a statute’s preamble do not govern the specific and explicit text of an unambiguous statutory provision; and,
(4) the Majority’s attempt to analogize mandated no fault coverage (personal injury protection) to mandated fault coverage (bodily injury and underinsured/uninsured motorist coverage) ignores: (a) the interrelationship and distinction between fault and no fault mandated coverage; (b) the fact that Delaware is a hybrid no fault coverage state and that only the General Assembly through gathering and analyzing legislative facts can assess mandated coverages’ effect on the willingness of insurance carriers to offer insurance coverage in the state and the costs to consumers of mandated expansive coverage.
I. Facts
Around 10:25 p.m. on February 8, 2008, William Mohr and Courtney Brittingham were standing in a Seaford, Delaware parking lot arguing about who should drive. According to the police report, Brittingham stated that they had been drinking since 6:00 p.m. She recalled that Mohr had the keys to the Jeep and the two of them got in, but she continued insisting that Mohr not drive. Brittingham repeatedly told Mohr to get out of the Jeep, but he instead left the parking space and turned left, flooring it while headed toward a fence. The Jeep collided with a four foot metal chain link fence, dragging the fence for 15 feet. Brittingham continued to tell Mohr to get out of the Jeep, so Mohr opened the door and jumped out. Brit-tingham then attempted to stop the Jeep just before it struck a tree. In the process, the Jeep’s left rear tire ran over Mohr.51
Mohr filed a personal injury protection benefits claim against Brittingham whose PIP no fault coverage had limits of $15,000. On December 2, 2009, Mohr sent a letter to Progressive demanding “excess” personal injury protection benefits through his mother Maridebbie Mohr’s Progressive policy because he was living with his mother at the time of the accident and believed himself to be an insured under her policy. Progressive rejected the claim. There is no evidence in the record to show that Mohr sought to recover from Britting-ham’s fault based bodily injury coverage or under his mother’s underinsured motorist coverage.
II. Analysis
Before proceeding to interpret 21 Del. C. § 2118, it is important to confront and appreciate intuitively the General Assembly’s construct of our vehicle insurance laws. We must assume the obvious — the General Assembly is aware that its statutes require drivers to carry a variety of insurance coverages while operating vehicles on Delaware roadways, three of which are relevant to this case. The first is bodily injury insurance, which covers the *504insured for wrongfully causing injury to a third party after the third party proves duty, breach, .causation and damages. Second, underinsured motorist coverage may, under one’s own policy, indemnify a driver or pedestrian for losses caused by a driver who harms the insured but does not have sufficient bodily injury insurance to completely indemnify the injured party.52 Underinsured motorist coverage may apply only after a tortfeasor’s liability coverage has been exhausted.53 Finally, personal injury protection is no fault coverage indemnifying an injured person for certain enumerated losses arising from the use of a vehicle, regardless of fault. The Delaware personal injury protection scheme, as described by Couch on Insurance, is not a true form of no fault insurance “given that it does not affect the ability of the traffic accident victim to sue in tort, but merely provides benefits which are in addition to those afforded by the standard automobile coverage.”54
The Majority’s concern that Mohr will be left with insufficient coverage if he cannot access his mother’s personal injury protection coverage misapprehends the General Assembly’s no fault/fault scheme of mandated coverage. In reality, Mohr could access Brittingham’s bodily injury coverage and, to the extent necessary, his own underinsured motorist coverage if he can prove that Brittingham tortiously injured him. The unique factual circumstances of this case and the difficulty Mohr might have proving Brittingham was at fault clearly underlie Mohr’s attempt to reformulate the General Assembly’s thoughtful, interrelated construct of no fault PIP and fault based bodily injury coverage. Because Mohr may find it difficult to prove Brittingham was at fault, and by doing so access her bodily injury liability coverage, he will also find it difficult to access his mother’s fault based underin-sured motorist coverage.55
Personal injury protection represents Mohr’s best chance to recover damages. Brittingham’s carrier paid Mohr the maximum amount of $15,000 in personal injury protection benefits. Therefore, the issue in this case is whether the General Assembly mandated that Mohr’s own insurance policy’s personal injury protection cover him if a Delaware insured vehicle struck him while he was a pedestrian, regardless of fault. This question must be analyzed after appreciating that bodily injury coverage typically allows the pedestrian to recover damages when the driver of a vehicle wrongfully causes injury to the pedestrian.
A. Subparagraph (d) only mandates coverage for insured pedestrians struck by non-Delaware insured motor vehicles.
In the analysis section of the opinion, the Majority jumps headfirst into its interpretation of 21 Del. C. § 2118(a)(2)(e) without first considering the threshold question of which subparagraph actually governs *505coverage for injuries to insured pedestrians.56 I ñnd — after a comprehensive reading of the statute which takes into account the sequence of the provisions — that sub-paragraph (d) mandates the scope of coverage for pedestrian members of households while subparagraph (e) operates as a geographic limit on that scope.
Under heading (a) of 21 Del. C. § 2118, no Delaware vehicle owner shall operate a vehicle on Delaware roadways unless the owner has the legally required minimum insurance.57 Heading (a) is divided into four paragraphs that describe the different areas of mandated insurance coverage: (1) indemnity from legal liability,58 (2) compensation to injured persons,59 (3) compensation for property damage,60 and (4) compensation for damage to the insured vehicle.61
Paragraph (2) provides the relevant statutory text for mandated no fault personal injury protection coverage. Subparagraph (a) states, inter alia, that a person’s insurance coverage must include compensation to injured persons for reasonable and necessary medical expenses incurred within 2 years from the date of the accident.62 Subparagraph (b) establishes minimum limits of $15,000 for any one person and $30,000 for all persons injured in any one accident.63 More importantly, subpara-graphs (c) through (e) define the scope of the term “injured person.”
First, subparagraph (c) provides that the mandated coverage “shall be applicable to” each person occupying the vehicle and any other person injured in an accident with the vehicle.64 This subparagraph covers Mohr because a vehicle injured him in an accident, but the next subparagraph, which discusses pedestrian coverage in relation to members of the household, is more specific and therefore controls. Critically, the Majority fails to recognize that subparagraph (c) governs situations when *506the insured hits a pedestrian while subpar-agraph (d) governs situations when the insured is the injured pedestrian. Mohr is seeking coverage in the latter case as a member of the insured household injured as a pedestrian. Admittedly, subpara-graph (e) is carelessly drafted, but because the specific controls the general, subpara-graph (d) provides the relevant statutory rule. Under subparagraph (d), the mandated coverage “shall also be applicable”65 to named insureds and the members of their households:
The coverage required by this paragraph shall also be applicable to the named insureds and members of their households for accidents which occur through being injured by an accident with any motor vehicle other than a Delaware insured motor vehicle while a pedestrian or while occupying any registered motor vehicle other than a Delaware registered insured motor vehicle, in any state of the United States, its territories or possessions or Canada.66
In this subparagraph, the General Assembly divided the set of situations where an insured or household member can be injured into two scenarios: when the person is in the vehicle (“while occupying any registered motor vehicle”) and when the person is out of the vehicle (“while a pedestrian”). For insured pedestrians, coverage is required if the striking vehicle is a non-Delaware insured vehicle but not required if the striking vehicle is insured in Delaware. Similarly, for insured occupants, coverage is required if the occupied vehicle is a non-Delaware registered insured vehicle but not required if the occupied vehicle is a Delaware registered insured vehicle.
Unlike the previous two subpara-graphs — which use the “shall be applicable” language — subparagraph (e) states that the coverage “shall apply to pedestrians only if’ the accident occurs within Delaware.67 The insertion of the word “only” signifies an intention by the General Assembly not to extend the required coverage to a new group of persons but to limit the coverage which must be provided to pedestrians. The General Assembly intended subparagraph (c) to control when an insured hits a pedestrian and subpara-graph (d) to control when a third party hits the insured pedestrian. Subpara-graph (e) is designed to limit this coverage to accidents inside Delaware, with one exception; pedestrians who are named insureds and members of the household may have coverage outside Delaware to the extent they must be covered under subpara-graph (d). This morass of legal rules can be confusing, but if any one clear conclusion can be drawn, it is that subparagraph (e) is not the starting point of analysis for insured pedestrian coverage.
Nevertheless, the Majority begins and ends its analysis with subparagraph (e).68 This error was certainly not induced by incorrect briefing: Progressive never made an argument based on subparagraph (e), which is cited only once in Progres*507sive’s Opening Brief.69 In fact, the second major heading under Merits of the Argument points to another statutory section: “Progressive’s policy language is consistent with-the Delaware PIP statute, specifically 21 Del. C. § 2118(a)(2)d.”70
As described above, automobile insurance carriers writing insurance for vehicles in Delaware must provide coverage for named insureds or members of the household’s pedestrians injured by non-Delaware insured vehicles. By itself, subpara-graph (d) requires insurance companies to cover pedestrian accidents that occur in any state of the United States, its territories or possessions or Canada. Although subparagraph (e) creates a geographic limitation to coverage within the state, an exception referring to subparagraph (d) applies.71 A comprehensive examination of the statute — one which considers the sequence of the subparagraphs — reveals that subparagraph (d) mandates coverage for pedestrians who are named insureds or members of the household.
Because the General Assembly specifically intends subparagraph (d) to provide the mandate for insured pedestrian PIP coverage, the next question is whether the Progressive insurance policy conforms to the statute. Maridebbie Mohr’s policy for no fault personal injury protection provides that Progressive will “pay for reasonable and necessary covered expenses: (1) incurred as a result of bodily injury sustained by an insured person in an accident; and (2) incurred within two (2) years of the date of the accident.”72 This broad coverage is limited by the. definition of an insured person.
The Progressive policy defines an insured person as a named insured or member of the household who is injured “(i) as a pedestrian in an accident with any land motor vehicle other than a motor vehicle insured under Delaware law; or (ii) while occupying any registered motor vehicle other than a Delaware registered insured motor vehicle.”73 Progressive’s insurance policy explicitly tracks the language of subparagraph (d). Therefore, Maridebbie Mohr’s Progressive policy conforms exactly to the statute and cannot be “reformed” in any principled way. .
B. This Court cannot override the General Assembly’s intentional, rational, and unambiguous decision to distinguish between Delaware and non-Delaware insured motor vehicles.
The General Assembly intentionally, rationally, and unambiguously created a distinction between Delaware insured and non-Delaware insured vehicles. The canon of statutory construction expressio unius est exclusio alterius supports this interpretation of subparagraph (d).74 “[Wjhere a form of conduct, the manner of its performance and operation, and the persons and things to which it refers are designated, there is an inference that all omissions should be understood as exclusions.”75 Because the General Assembly has mandated coverage when a non-Delaware insured vehicle strikes a pedestrian, the only *508possible inference is that the General Assembly chose not to mandate coverage when a Delaware insured vehicle strikes a pedestrian.
The trial judge maintained that the distinction between Delaware insured and non-Delaware insured vehicles is “illogical.” 76 I disagree. First, a rational basis for the distinction exists. The General Assembly mandated that Delaware insured vehicles must carry personal injury protection coverage from which an injured pedestrian can recover, but the General Assembly cannot mandate that non-Delaware insured vehicles carry the same insurance. To fill this gap, the General Assembly required coverage from the injured pedestrian’s own insurance policy to cover accidents with non-Delaware vehicles.
In fact, a distinction between in state and out of state resident drivers is commonly created in this type of insurance. According to Couch on Insurance, “the different interest that the state has in its own citizens’ compensation for injuries incurred on its own roads is generally accepted as sufficient to justify treating nonresidents differently.”77 Similarly, Delaware has an interest in mandating no fault PIP coverage when a non-Delaware insured vehicle strikes a pedestrian because it ensures that the pedestrian has some form of PIP coverage regardless of whether the non-Delaware insured vehicle has similar insurance coverage. This mandate sensibly guarantees at least minimum no fault coverage comparable to that required for Delaware insured vehicles.
Second, the General Assembly, and not this Court, is privy to legislative fact finding and information not in the record, including answers to the following questions: (1) how much more would it cost consumers were Delaware to mandate widening the scope of coverage to Delaware insured vehicles; (2) how many insurance carriers would decide not to offer policies in Delaware if PIP stacking were mandated; (3) what actuarial statistics exist to determine whether carriers could afford to assume the risk of enlarging PIP coverage to gap *509fill in a no fault regime for underinsured PIP vehicles; (4) will some auto insurance carriers provide the coverage even if it is not mandated and, if so, at what costs; and (5) what is the actuarial risk of paying no fault based claims relative to fault based claims and the cost to consumers of an imbalance in pricing the alternatives? When the General Assembly mandates coverage in no fault personal injury protection (a highly specific, limited range of damages), they know that there is a risk to legislating increased costs to insurance carriers and consumers. The Majority has proceeded to effectively mandate increased coverage for personal injury protection without any information in the record to assess the unintended consequences.
This brings me to a related but distinct third point. Couch on Insurance describes no fault coverage as contractual in nature.78 The parties to this insurance contract knew or had the ability to know the exact scope of insurance at the time of purchase. “The right to reject no-fault is also generally permitted with respect to all motorists under the type of plan known as an ‘Add-on’ or ‘Delaware’ plan.”79 In this ease, Maridebbie Mohr rejected no fault personal injury protection coverage for members of her household struck by Delaware vehicles when she agreed to purchase-a Progressive policy with language conforming to the General Assembly’s statutory regime.
In the Answering Brief, Mohr even concedes that the language of the policy unambiguously prevents him from reeov-ering benefits.80 Progressive, in making its business decision to provide the coverage identical to the statutory mandate at a certain price, could not have anticipated that it would have to cover damages resulting from Delaware minimum PIP insured vehicles striking insured pedestrians. Unless Maridebbie Mohr was supremely prescient, she could not have predicted that a Superior Court judge would require Progressive to provide the insurance, presumably under the guise of “reforming the policy.” Neither of the parties to the contract could have expected the Majority’s preferred outcome when the parties exchanged consideration and signed the contract.81
By requiring Mohr’s personal injury protection insurance to stack on top of Brittingham’s insurance, the Majority has altered the General Assembly’s no fault based personal injury protection and fault based underinsured motorist coverage. The Majority’s holding would import a new form of underinsured motorist coverage for personal injury protection that the General Assembly never intended and the contracting parties never expected. Even the most imaginative General Assembly could not have contemplated this result when it drafted the unambiguous statutory language. Stated in another way, the General Assembly is aware of how it has structured fault based bodily injury coverage and underinsured motorist coverage. If the General Assembly intended the Majority’s result, it would have explicitly made it clear by removing the language *510limiting the scope of the mandated PIP coverage to non-Delaware insured vehicles. Therefore, the Majority errs by eviscerating the General Assembly’s carefully crafted decision to distinguish between Delaware and non-Delaware insured vehicles and to recognize the distinction between no fault and fault based coverage.
C. Broad public policy statements in a statute’s preamble do not govern the specific and explicit text of an unambiguous statutory provision.
Public policy considerations only empower courts to construct gap fillers when the statute is ambiguous,' and unambiguous statutory text trumps the statute’s purpose or broad public policy preamble. Subpara-graph (d) does not have an ambiguous gap; it has a mandatory designation and an intentional omission. Because the statute is rational and unambiguous, the public policy goals cited by the Majority do not inform a credible interpretation of the statute. Moving from the statute to the policy, Progressive patterned its policy language on the text of the statute — text that specifically did not require it to extend coverage to Delaware insured vehicles that injure insured pedestrians. Because the Progressive policy conforms to subparagraph (d), there is no credible argument that the insurance policy violates the purpose of the statute.
Assuming, arguendo, that an ambiguity exists in the statute, I contend that the twin public policy concerns of full compensation and encouraging more than minimum insurance do not control this case. The Majority cites Bass v. Horizon Assurance Co.,82 State Farm, Mut. Auto. Ins. Co. v. Wagamon,83 and Nationwide General Ins. Co. v. Seeman84 for the proposition that the fundamental purpose of the statute is to fully compensate victims of car accidents. Those cases, however, are all distinguishable for the same reasons; they involved insurance policies that created exclusions which were clearly in conflict with the statute.
In Bass, the insurance carrier denied the claim because the policy had an exclusion which completely denied coverage when the insured was convicted of driving under the influence of alcohol. We held that the insurance policy exclusion “violated the language and legislative intent of the Delaware No-Fault statute.”85 Bass reasoned that the “DUI exclusion in Horizon’s insurance policy conflicts with the basic statutory requirement of providing minimum legal coverage for claims by victims of an automobile accident.”86 In this case, however, the statute explicitly eschews mandating minimum PIP coverage for insured pedestrians injured by Delaware insured vehicles. Thus, Progressive’s policy and its decision to deny coverage to an insured injured by a Delaware insured vehicle reflects specific statutory language narrowing the scope of coverage mandated. The statutory language states the required ambit of coverage and the Progressive policy conforms to that language — neither “excludes” coverage.
I take a moment to discuss the crucial difference between scope of coverage and an exclusion. The Majority opinion quoted Harris v. Prudential Property & Cas. Ins. *?Co. for the proposition that “[i]n the absence of express legislative authority, no policy exclusions affecting statutory minimum coverage will be recognized.”87 By relying on Harris, the Majority analyzes a policy exclusion as if that term of art applies to scope of coverage. According to Couch on Insurance, a policy exclusion occurs “[w]hen a type of insurance intended to cover a particular risk excludes a portion of that risk.”88 For example, an insurance policy for fire damage to a house could have a policy exclusion for arson committed by the named insured. In this case, however, the General Assembly never required Progressive to provide coverage to insured pedestrians struck by Delaware insured vehicles in the first place. The mandate expressly and clearly limited the scope of coverage. Excluding a particular person otherwise covered, except under circumstances that would divest him of coverage, is fundamentally different from declining to write coverage the statute does not mandate. Therefore, the Harris rule barring policy exclusions, except when expressly permitted by legislative authority, has no bearing here.
In Wagamon, Lydia Wagamon and her mother were injured in a car accident, and the mother sued her daughter for her personal injuries. State Farm denied coverage because the policy contained a household exclusion that precluded any claim for bodily injury brought by a member of an insured’s family residing with the insured. Again, we held that “[t]he State Farm policy conflicts with the statutory scheme of sections 2118 and 2902.”89 Because I believe that the Progressive policy in this case is consistent with subparagraph (d), there can be no plausible argument that the policy violates the purpose of the statute. Furthermore, the distinction between bodily injury and personal injury protection is meaningful. Bodily injury insurance is based on fault; if this type of insurance is limited or excluded, then the third party has lost the primary source of recovery from the party at fault. Personal injury protection, however, is a form of no fault insurance which is not the primary form of recovery for a plaintiff. Therefore, choosing not to mandate no fault personal injury protection in this limited situation does not foreclose the primary source of compensation for the pedestrian — fault based bodily injury and underin-sured motorist coverage.
In Seeman, a father and his son were injured in a car accident. The son sued his father for damages. Nationwide denied the claim because the policy had a modified household exclusion which limited liability coverage for household members to the statutory minimum. We held that the insurance policy “violated the statutory purpose of encouraging the Delaware driving public to purchase more than the statutory minimum amount of automobile insurance coverage.”90 As with the two previous cases, the type of insurance at issue was bodily injury. When fault based insurance is the only type of insurance available, there is serious concern that taking away that coverage leaves the plaintiff with no alternative, but that concern is not *512present in this case because bodily injury and underinsured motorist coverages are fault based additions to no fault personal injury protection coverage. Furthermore, Progressive’s insurance policy can be distinguished for the same reasons cited above — notably, that it does not contain an exclusion and it conforms to the statute. Thus, in my view, it is not necessary to explore the nether regions of public policy.
To the extent Wagamon, Bass, and See-man can be read to find that Section 2118 is illogical, the General Assembly is presumed to be aware of common law precedent’s effect on its statutes. Makin v. Mack held that “it is an accepted principle of statutory construction that a legislature is presumed to know the common law before a statute is enacted.”91 Wagamon, Bass, and Seeman were decided in 1988, 1989, and 1997. Section 2118 has been amended 18 times between 1990 and 2010.92 If the General Assembly believed the distinction between Delaware and non-Delaware insured motor vehicles to be illogical, it would have eliminated “other than a Delaware insured motor vehicle” in subparagraph (d), but it did not. Therefore, one can infer that the General Assembly finds that the distinction between Delaware and non-Delaware insured motor vehicles and the distinction between fault and no fault based coverage to be logical and consistent with the public policy and purpose of the statute.
III. Conclusion
The General Assembly has spun an intricate web of insurance coverage that considers actuarial costs, availability of insurance, and consumer access to coverage at affordable rates. The interrelationship between fault and no fault coverage creates a situation where Mohr has recourse beyond Brittingham’s PIP pedestrian coverage; even though the statute prevents Mohr from stacking no fault personal injury protection benefits, he nevertheless can exercise his right to sue the tortfeasor who wronged him and access either her bodily injury coverage, or, if that coverage is inadequate, his mother’s underinsurance coverage. This Court should not frustrate the General Assembly’s carefully constructed interrelationship between mandated no fault and fault based coverage by reforming the policy or expanding the statutory mandates in order to help Mohr avoid this difficulty.
Although the Majority opinion’s unflagging pursuit of full compensation to all persons injured in automobile accidents may be laudable — albeit not based on any facts relating to availability of or cost of insurance in the state — I do not accept the Majority’s underlying premise that the statute can be read to imply that the General Assembly intended automobile insurance policies to provide no fault personal injury protection coverage to insured pedestrians under their own policies where Delaware insured vehicles injure those insured pedestrians. Because the Majority chooses to recraft what I believe to be an unambiguous statutory provision with a re-*513suit that extends insurance coverage in a way the General Assembly, Progressive, and Mohr never intended or expected, I respectfully dissent.

. App. to Opening Br. A-8.


. For purposes of this dissent, the term un-derinsured motorist includes underinsured and uninsured motorists as the latter is a subset of the former.


. Eric M. Holmes, Appleman on Insurance § 150.2, at 202 (2d ed. 2004) ("UIM coverage typically would be triggered only when the victim’s underinsured coverage exceeded the tortfeasor’s liability coverage. In this situation, the victim would then resort to his or her own underinsured coverage, minus the liability settlement from the tortfeasor’s carrier ...”).


. Steven Plitt et al., Couch on Insurance § 125:5, at 125-16 (3d ed.2008).


. When making a claim for underinsured motorist coverage, the insurance company stands in the shoes of the other driver and the person making the claim must prove fault.


. In the first sentence under the "Statutory Construction Issue” heading, the Majority writes: "The statutory construction issue presented requires us to decide whether: (1) subparagraph (e) of 21 Del. C. § 2118(a)(2) is plain on its face and susceptible only to the meaning Progressive ascribes to it ... or (2) whether subparagraph (e) is also reasonably susceptible to the opposite interpretation advocated by Mohr and adopted by the Superior Court.” Op. at 496.


. 21 Del. C. § 2118(a) ("No owner of a motor vehicle required to be registered in this State, other than a self-insurer pursuant to § 2904 of this title, shall operate or authorize any other person to operate such vehicle unless the owner has insurance on such motor vehicle providing the following minimum insurance coverage:”).


. 21 Del. C. § 2118(a)(1).


. 21 Del. C. § 2118(a)(2) ("Compensation to injured persons for reasonable and necessary expenses incurred within 2 years from the date of the accident”).


. 21 Del. C. § 2118(a)(3).


. 21 Del. C. § 2118(a)(4).


. 21 Del. C. § 2118(a)(2)(a) ("Compensation to injured persons for reasonable and necessary expenses incurred within 2 years from the date of the accident for: 1. Medical, hospital, dental, surgical, medicine, x-ray, ambulance, prosthetic services, professional nursing and funeral services.”).


. 21 Del. C. § 2118(a)(2)(b) ("The minimum insurance coverage which will satisfy the requirements of subparagraph a. of this paragraph is a minimum limit for the total of all payments which must be made pursuant to that subparagraph of $15,000 for any 1 person and $30,000 for all persons injured in any 1 accident.").


. 21 Del. C. § 2118(a)(2)(c) ("The coverage required by this paragraph shall be applicable to each person occupying such motor vehicle and to any other person injured in an accident involving such motor vehicle, other than an occupant of another motor vehicle.”).


. It is important to note that the drafters used the same “shall be applicable to” language to signify another area of coverage that must be provided by insurance companies like Progressive.


. 21 Del. C. § 2118(a)(2)(d) (emphasis added).


. 21 Del. C. § 2118(a)(2)(e).


.Op. at 495 ("That requires us to decide whether Delaware’s no-fault automobile insurance statute — in particular, subparagraph (e) of 21 Del. C. § 2118(a)(2) — requires an insurer to provide PIP coverage under a Delaware policy for an insured who is injured, as a • pedestrian, in Delaware by a Delaware-insured car.”).


. App. to Opening Br. 13.


. Id. at 10.


. 21 Del. C. § 2118(a)(2)(e) (emphasis added).


. App. to Opening Br. A-30 (emphasis added).


. Id.


. Leatherbury v. Greenspun, 939 A.2d 1284, 1291 (Del.2007).


. Norman J. Singer, Sutherland Statutes and Statutory Construction, § 47:23 (7th ed.2011).


. The Majority claims that the Superior Court adopted Mohr's interpretation of the statute. Op. at 496 ("the statute is also reasonably susceptible to the opposite interpretation advocated by Mohr and adopted by the Superior Court.”). The trial judge cites the statute once in the discussion section: "Neither 21 Del. C. § 2118(a)(2)(d) nor 21 Del. C. §2118(a)(e) contains a prohibition against stacking or differential offsets.” Mohr v. Progressive Northern Ins., 2010 WL 4061979, at *3 (Del.Super. Sept. 27, 2010). No reasonable person could read this sentence as holding that the statute mandates coverage of any sort which Mohr argued and the Majority accepts. Furthermore, the next paragraph of the opinion below discusses the "illogical” crapshoot of a plaintiff being struck by a Delaware insured versus non-Delaware insured vehicle, which is a concept articulated in subparagraph (d). The fact that the trial judge declined to discuss any affirmative interpretation of subparagraph (e) provides further support that subparagraph (d) contains the sole and exclusive mandate of PIP coverage for named insureds and members of the household who are injured pedestrians. Finally, despite engaging in a limited statutory analysis, the trial judge simply disagreed with the General Assembly's policy determination of differentiating between Delaware insured and non-Delaware insured vehicles. The trial judge's social policy view regarding the differentiation between Delaware and non-Delaware vehicles drove his conclusion that the General Assembly did not intend an illogical crapshoot rather than the Majority’s more elegant statutory analysis.


. Steven Plitt et al., Couch on Insurance § 125:12, at 125-131 (3d ed.2008); see also Lee R. Russ & Thomas F. Segalia, Couch on Insurance § 169:94, at 169-173 (3d ed. 2008) ("Given that no-fault reigns in a minority of jurisdictions, these jurisdictions are understandably anxious to protect their residents against out-of-state vehicles.”).


. Id. at§ 125:3, 125-11.


. Id.


. Answering Br. at 8.


. The Majority makes much of the fact that Maridebbie Mohr paid a premium for her higher than the minimum PIP coverage. We can intuit that she did. However, no one can intuit that she did or would have paid a premium high enough to purchase the expanded coverage mandated by the Majority today. The Majority’s expansion of coverage includes a risk never contemplated by Progressive’s policy or priced accordingly. Mari-debbie’s insured "pedestrian” receives a windfall as a result.


. Bass v. Horizon Assurance Co., 562 A.2d 1194 (Del. 1989).


. State Farm Mut. Auto. Ins. Co. v. Wagamon, 541 A.2d 557 (Del. 1988).


. Nationwide General Ins. Co. v. Seeman, 702 A.2d 915 (Del. 1997).


. Bass, 562 A.2d at 1196.


. Mat 1197.


. Op. at 500 (citing Harris v. Prudential Property & Cas. Ins. Co., 632 A.2d 1380, 1382— 83 (Del. 1993)).


. Lee R. Russ et al., Couch on Insurance § 1:26 (3d ed.2011) ("The various types of insurance are related in practical terms. When a type of insurance intended to cover a particular risk excludes a portion of that risk under a specific policy exclusion, for example, an additional rider or another policy might have to be purchased to cover that narrow, additional risk.”).


. Wagamon, 541 A.2d at 560.


. Seeman, 702 A.2d at 918.


. Makin v. Mack, 336 A.2d 230 (Del.Ch. 1975).


. 67 Del. Laws ch. 177, §§ 1, 2 (1990); 68 Del. Laws ch. 331, §§ 1-4 (1992); 68 Del. Laws ch. 336, § 1 (1992); 69 Del. Laws ch. 116, § 3 (1993); 69 Del. Laws ch. 155, §§ 1, 2 (1993); 69 Del. Laws ch. 197, § 1 (1994); 69 Del. Laws ch. 413, § 1 (1994); 70 Del. Laws ch. 186, § 1 (1995); 70 Del. Laws ch. 247, §§ 1 to 3 (1995); 72 Del. Laws ch. 20, § 1 (1999); 72 Del. Laws ch. 58, §§ 1, 2 (1999); 72 Del. Laws ch. 219, § 1 (1999); 72 Del. Laws ch. 380, §§ 1, 2 (2000); 74 Del. Laws ch. 110, § 139 (2003); 74 Del. Laws ch. 400, § 1 (2004); 75 Del. Laws ch. 59, § 1 (2005); 76 Del. Laws ch. 128, § 1 (2007); 77 Del. Laws ch. 419, § 1 (2010).